Name: Commission Regulation (EEC) No 1572/91 of 10 June 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 91No L 146/ 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1572/91 of 10 June 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1533/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 1526/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 11 June 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 11 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 145, 10 . 6. 1991 , p . 40. 0 OJ No L 167, 25. 7. 1972, p. 9 . (*) OJ No L 201 , 31 . 7. 1990, p . 11 . 0 OJ No L 81 , 28. 3. 1991 , p. 62. (8) OJ No L 142, 6. 6. 1991 , p. 27. O OJ No L 266, 28 . 9 . 1983, p. 1 . 11 . 6 . 91 Official Journal of the European Communities No L 146/ 19 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 (') 3rd period 9 (') 4th period io o 5th period 110 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 0,000 24,145 17,175 40,43 45,56 833,95 135,61 154,23 15,093 13,086 30 253 3 214,25 0,00 5 096,51 7,500 14,470 7,500 17,66 19,89 364,17 59,22 67,35 6,591 5,469 13211 889,56 1 302,80 3 092,58 7,500 14,470 7,500 17,66 19,89 364,17 59,22 67,35 6,591 5,469 13 211 843,08 1 302,80 3 092,58 7,500 14,470 7,500 17,66 19,89 364,17 59,22 67,35 6,591 5,469 13 211 800,62 1 301,56 3 092,58 7,500 14,470 7,500 17,66 19,89 364,17 59,22 67,35 6,591 5,469 13211 800,62 1 301,56 3 092,58 7,627 14,597 7,627 17,96 20,23 370,34 60,22 68,49 6,702 5,558 13 354 686,91 1 306,68 3088,01 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 0 3rd period 9 (') 4th jperiod io o 5th period 110 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 0,000 26,645 19,675 46,32 52,19 955,35 155,35 176,68 17,290 15,035 34 657 3 771,51 0,00 5 618,20 10,000 16,970 10,000 23,54 26,53 485,56 78,96 89,80 8,788 7,418 17615 1 446,82 1 685,04 3 614,27 10,000 16,970 10,000 23,54 26,53 485,56 78,96 89,80 8,788 7,418 17 615 1 400,34 1 685,04 3 614,27 10,000 16,970 10,000 23,54 26,53 485,56 78,96 89,80 8,788 7,418 17 615 1 357,88 1 683,80 3 614,27 10,000 16,970 10,000 23,54 26,53 485,56 78,96 89,80 8,788 7,418 17615 1 357,88 1 683,80 3 614,27 10,127 17,097 10,127 23,84 26,86 491,73 79,96 90,94 8,899 7,507 17 757 1 244,17 1 688,92 3 609,70 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission s proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. No L 146/20 Official Journal of the European Communities 11 . 6 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 0 3rd period 9 (&gt;) 4th period ioo 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 28,237 37,212 24,972 58,79 66,24 1 212,55 197,17 224,25 21,945 19,172 43 987 4 969,02 7 819,22 4 438,93 4 502,30 27,899 36,880 24,640 58,01 65,36 1 196,43 194,55 221,26 21,653 18,908 43 402 4 869,57 7 751,10 4 389,64 4 453,91 21,408 28,548 16,308 38,39 43,26 791,86 128,76 146,44 14,331 12,330 28 726 2 793,58 6 029,12 3 430,15 3 505,98 21,408 28,548 16,308 38,39 43,26 791,86 128,76 146,44 14,331 12,330 28 726 2 750,46 6 029,12 3 428,90 3 504,77 21,288 28,430 16,190 38,11 42,94 786,13 127,83 145,38 14,227 12,236 28 518 2 719,46 6 004,91 3 411,38 3 487,56 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular to :  the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,058200 2,317140 42,354699 6,977510 7,904750 0,769603 0,695782 1 527,06 225,48400 179,43200 127,38600 2,056570 2,315660 42,317000 6,975210 7,901290 0,770063 0,696640 1 528,92 227,41500 179,62700 127,62400 2,055210 2,314130 42,277800 6,971920 7,898060 0,770150 0,697471 1 530,75 229,56600 179,85800 127,86200 2,053890 2,312860 42,248800 6,968610 7,896170 0,770471 0,698233 1 532,35 231,53100 180,14900 128,07000 2,053890 2,312860 42,248800 6,968610 7,896170 0,770471 0,698233 1 532,35 231,53100 180,14900 128,07000 2,050670 2,309390 42,166100 6,958770 7,888320 0,771004 0,699587 1 537,89 237,85800 181,61400 128,64300